Case: 20-10642       Document: 00515900756             Page: 1     Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                 June 15, 2021
                                     No. 20-10642
                                   Summary Calendar                             Lyle W. Cayce
                                                                                     Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Ronald David McCalister, Jr.,

                                                                Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:20-CR-59-1


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          Ronald McCalister, Jr., pleaded guilty of enticement of a child in viola-
   tion of 18 U.S.C. § 2422(b), that is, using a means of interstate commerce to
   attempt to persuade, induce, and entice a minor to engage in sexual activity
   for which any person can be criminally charged. The district court sentenced


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10642      Document: 00515900756           Page: 2    Date Filed: 06/15/2021




                                     No. 20-10642


   McCalister within the guidelines range to 235 months of imprisonment and
   15 years of supervised release.
          For the first time, McCalister contends that the district court plainly
   erred by applying U.S.S.G. § 4B1.5 to enhance his sentence because his prior
   Texas conviction did not qualify as a “sex offense conviction” within the
   meaning of § 4B1.5. The government argues that the appeal is barred by the
   appeal waiver in the plea agreement and that the appeal should be dismissed
   on that basis.
          We review de novo whether an appeal waiver bars an appeal. United
   States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). We consider “(1) whether
   the waiver was knowing and voluntary and (2) whether the waiver applies to
   the circumstances at hand, based on the plain language of the agreement.”
   United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).
          McCalister does not maintain that his appeal waiver was not knowing
   and voluntary or that it does not apply to his guidelines challenge. Rather, he
   avers that we should adopt a miscarriage-of-justice exception and address his
   argument on the merits.
          We have repeatedly declined to adopt, or to reject, a miscarriage-of-
   justice exception to the enforcement of an appeal waiver. See United States
   v. Barnes, 953 F.3d 383, 389 (5th Cir.), cert. denied, 141 S. Ct. 438 (2020). We
   need not resolve the issue here, because McCalister fails to show that his
   challenge to the § 4B1.5 enhancement should be allowed to proceed even if
   such an exception existed.
          Accordingly, the motion is GRANTED, and the appeal is
   DISMISSED.




                                          2